DISMISS; Opinion Filed February 12, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00412-CV

                       PINE CREEK MEDICAL CENTER, Appellant
                                       V.
                          MARGARET HIGHTOWER, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06105-D

                             MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis
                                   Opinion by Justice Lewis
       The Court has before it appellant’s January 17, 2014 unopposed motion to dismiss the

appeal. In the motion, appellant states that appellee filed a notice of nonsuit with prejudice as to

all claims against appellant in the trial court. Accordingly, we GRANT appellant’s motion and

DISMISS this appeal. See TEX. R. APP. P. 42.1(a).




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE


130412F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

PINE CREEK MEDICAL CENTER,                          On Appeal from the 95th Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-12-06105-D.
No. 05-13-00412-CV         V.                       Opinion delivered by Justice Lewis.
                                                    Justices Bridges and Fillmore participating.
MARGARET HIGHTOWER, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that each party bear its own costs of this appeal, unless the parties have
agreed otherwise.


Judgment entered this 12th day of February, 2014.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                              –2–